UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 96-4594

RANDY NESBITT,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CR-96-44)

Submitted: April 29, 1997

Decided: May 19, 1997

Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randy Nesbitt, Appellant Pro Se. Helen F. Fahey, United States
Attorney, Robert C. Chesnut, Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Randy Nesbitt was convicted of eight counts of bank robbery, 18
U.S.C.A. § 2113(a), (d) (West Supp. 1997), eight counts of use of a
firearm during a crime of violence, 18 U.S.C.A.§ 924(c) (West Supp.
1997), and eight counts of being a felon in possession of a firearm,
18 U.S.C.A. § 922(g)(1) (West Supp. 1997). He was sentenced to
2034 months imprisonment. Nesbitt appeals, and we affirm.

On December 8, 1995, two men robbed a NationsBank in Alexan-
dria, Virginia. A witness gave police the license number of a vehicle
he saw leaving the scene. This vehicle was later spotted outside an
apartment in Washington, D.C. Agents of the Federal Bureau of
Investigation set up surveillance, and some time later observed Nes-
bitt emerging from the apartment and walking toward the car. He was
arrested. A search of his person revealed a loaded weapon matching
the description of one used during the robbery, and close to $1000 in
cash.

The agents heard screams from the basement apartment Nesbitt had
just left. They were aware that the accomplice was still at large. The
agents approached the apartment and, using Nesbitt's keys, released
three women from the iron security door. The agents conducted a
sweep of the apartment. They looked only where one could reason-
ably expect to find a person. No one was found in the apartment.
Agent Showalter, who prepared the affidavit for the search warrant,
was not involved in the protective sweep.

Agents stayed in the foyer of the apartment to secure it while
Showalter obtained the search warrant. In executing the warrant,
police found a great deal of evidence that tied Nesbitt to the robbery
that day and to a number of other recent bank robberies in the area.
Without ruling on the validity of the protective sweep, the district
court denied the motion to suppress evidence discovered during the
search on the ground that the agent who obtained the search warrant
was not part of the protective sweep, and there was no evidence of
any taint from the sweep.

                    2
On appeal, Nesbitt argues that the trial court erred in denying the
motion to suppress the evidence seized from the apartment. We dis-
agree.

The Fourth Amendment does not require suppression of evidence
first discovered in an illegal entry, if that evidence is also later discov-
ered with a valid warrant that is genuinely independent of the illegal-
ity. Murray v. United States, 487 U.S. 533, 542 (1988). Without
deciding on the legality of the protective sweep, we agree with the
district court that the evidence used to support the search warrant was
genuinely independent of any evidence viewed in the sweep. The
warrant was issued based on the facts of the bank robbery, the wit-
ness's provision of the license number, the car, and evidence found
on Nesbitt at the time of his arrest. The agent who provided the affi-
davit did not participate in the sweep, and there is no evidence that
any evidence was seen during the sweep.

Nesbitt also raises claims concerning his speedy trial rights, the
composition of the jury, his right to confront witnesses and to com-
pulsory process, his right to adequate representation and to be present
during trial. We have carefully examined the claims, and found them
all to be lacking in merit.

Accordingly, we affirm Nesbitt's convictions. Nesbitt has filed
numerous motions and documents with the Court. We deny his
motions for a transcript at government expense, for production of
documents, for general relief, and to strike documents. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3